      Case: 1:17-cv-00521-TSB Doc #: 74 Filed: 11/23/20 Page: 1 of 7 PAGEID #: 801




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    KAREN MEYERS, et al.,                       :       Case No. 1:17-cv-521
                                                :
          Plaintiffs,                           :       Judge Timothy S. Black
                                                :
    vs.                                         :
                                                :
    CINCINNATI BOARD OF                         :
    EDUCATION, et al.,                          :
                                                :
           Defendants.                          :

                ORDER GRANTING IN PART AND DENYING IN PART
                   PLAINTIFFS’ MOTION TO COMPEL (Doc. 63)

          This civil action is before the Court on Plaintiffs’ motion to compel student

records (Doc. 63), and the parties’ responsive memoranda (Docs. 69, 70, 72, 73). 1

Plaintiffs’ motion seeks four categories of student records: (1) behavior logs for all boys

who were in Gabriel Taye’s third grade class for the academic years (“AY”) 2014–17;

(2) discipline log entries for all boys who were in Gabriel Taye’s third grade class for

AY2014–17; (3) unredacted and legible discipline chart for all Carson students during

AY2014–17; and (4) records that support the discipline logs and charts, including

conference reports, parent communications, and other records regarding student

discipline at Carson during AY2014–17.




1
  An overview of the factual background of this case can be found in the Court’s Order granting
in part and denying in part Defendants’ motion to dismiss. (See Doc. 26 at 2–4).
   Case: 1:17-cv-00521-TSB Doc #: 74 Filed: 11/23/20 Page: 2 of 7 PAGEID #: 802




                               I. STANDARD OF REVIEW

       Rule 37 of the Federal Rules of Civil Procedure authorizes a motion to compel

discovery when a party fails to produce documents as requested under Rule 34. Fed. R.

Civ. Pro. 37(a)(3)(B)(iv). “The proponent of a motion to compel discovery bears the

initial burden of proving that the information sought is relevant.” Martin v. Select

Portfolio Serving Holding Corp., No. 1:05–cv–273, 2006 U.S. Dist. LEXIS 68779, at *2

(S.D. Ohio Sept. 25, 2006) (citing Alexander v. Fed. Bureau of Investigation, 186 F.R.D.

154, 159 (D.D.C.1999)).

       Rule 26(b) provides that “[p]arties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P.

26(b)(1). Relevance for discovery purposes is extremely broad. Lewis v. ACB Bus.

Servs., Inc., 135 F.3d 389, 402 (6th Cir. 1998). “The scope of examination permitted

under Rule 26(b) is broader than that permitted at trial. The test is whether the line of

interrogation is reasonably calculated to lead to the discovery of admissible evidence.”

Mellon v. Cooper–Jarrett, Inc., 424 F.2d 499, 500–01 (6th Cir. 1970). However, “district

courts have discretion to limit the scope of discovery where the information sought is

overly broad or would prove unduly burdensome to produce.” Surles ex rel. Johnson v.

Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007) (citing Fed. R. Civ. P.

26(b)(2)).

       The party moving to compel discovery must certify that he “has in good faith

conferred or attempted to confer with the person or party failing to make disclosure or

discovery in an effort to obtain it without court action.” Fed. R. Civ. P. 37(a)(1); see


                                              2
    Case: 1:17-cv-00521-TSB Doc #: 74 Filed: 11/23/20 Page: 3 of 7 PAGEID #: 803




also S.D. Ohio Civ. R. 37.1. Plaintiffs have certified that they have made good faith

attempts to obtain the necessary discovery without involving the Court (Doc. 63 at 3),

and the Court knows that to be true.

                                           II. ANALYSIS

       Plaintiffs seek four categories of student records: behavior logs, discipline logs,

an unredacted, legible discipline chart, and discipline records explaining the events

described in discipline logs and charts. Plaintiffs contend that these documents are

relevant and not privileged. Defendant Cincinnati Board of Education (“CPS”) opposes

the production of those documents, arguing that they are not relevant to Plaintiffs’ claims,

and place a disproportionate burden on CPS. The Court will address these categories of

document requests in turn.

    A. Behavior Logs and Discipline Logs

       First, Plaintiffs seek the AY2014–17 student behavior logs and discipline logs for

all boys who were in Gabriel’s third grade class, totaling approximately 36 students. 2

Plaintiffs contend that these records are relevant to their claims that the CPS defendants

violated Gabriel’s substantive due process rights by concealing and covering-up the level

of violence that Gabriel and other students faced at Carson Elementary School.

       CPS notes that it has already produced student records for dozens of students

whose names have arisen during discovery. Yet CPS opposes the production of student-

behavior and student-disciple logs for more than 30 additional students. CPS contends


2
 Plaintiffs’ reply brief suggests that Plaintiffs are only seeking the records for 29 boys in
Gabriel’s third grade class. (Doc. 70 at 8).

                                                  3
   Case: 1:17-cv-00521-TSB Doc #: 74 Filed: 11/23/20 Page: 4 of 7 PAGEID #: 804




that Plaintiffs have not shown that these additional students had any connection to

Gabriel. CPS argues that, while courts have ordered the disclosure of educational records

when they are clearly relevant, Plaintiffs have failed to show that the requested records

are relevant to their claims. (Doc. 69 at 4 (citing Black v. Kyle-Reno, 1:12-cv-503, 2014

WL 667788, at *2 (S.D. Ohio Feb. 20, 2014)).

       Additionally, CPS argues that Plaintiffs’ requests are overbroad and seek highly

sensitive materials protected by the Family Educational Rights and Privacy Act

(“FERPA”). FERPA helps “protect the privacy interests of students and their parents,”

by “limiting the transferability of their records without their consent.” United States v.

Miami Univ., 294 F.3d 797, 806 (6th Cir. 2002) (internal quotation marks and citation

omitted). Under FERPA, a party seeking the disclosure of school records must meet a

significantly higher burden to show that need for the records outweighs the privacy

interest of students. See Ragusa v. Malverne Union Free Sch. Dist., 549 F. Supp. 2d 288,

292 (E.D.N.Y. 2008) (a “party seeking disclosure of education records protected by

FERPA bears ‘a significantly heavier burden . . . to justify disclosure than exists with

respect to other kinds of information, such as business records.”); Alig-Mielcarek v.

Jackson, 286 F.R.D. 521, 526 (N.D. Ga. 2012) (a party seeking the school records must

“show that its interests in obtaining the records outweighs the significant privacy interest

of the students.”). CPS argues that if Plaintiffs’ motion to compel is granted, they will

have to notify all of the parents whose children’s records are being disclosed that they are

being produced in a wrongful-death case. CPS contends that communicating with

families regarding disclosure of records would create needless anxiety for parents and


                                             4
   Case: 1:17-cv-00521-TSB Doc #: 74 Filed: 11/23/20 Page: 5 of 7 PAGEID #: 805




students.

       Here, the Court finds that the student-behavior logs and student-discipline logs for

the boys in Gabriel’s third-grade class are clearly relevant as they relate to bullying and

aggressive behavior occurring in Gabriel’s class. Plaintiffs note that the student records

produced by CPS so far have uncovered additional details regarding known bullying

events involving Gabriel, and additional incidents involving Gabriel that were not in his

logs. (See Doc. 63 at 5–8). Plaintiffs argue that there are still incidents in Gabriel’s logs

that are missing information needed to determine whether the events involved bullying or

aggressive behavior. (Doc. 70 at 3). Furthermore, the complaint references 13 students,

but eight of the students are still unidentified. It is clear that the student-behavior and

discipline-logs are relevant to Plaintiffs’ claims, and that the additional requested logs

will likely uncover additional relevant evidence about both known incidences and

unknown incidences of bullying.

       While the Court is sensitive to the privacy interests of the boys in Gabriel’s third-

grade class, here the need for the student records outweighs those privacy interests. See

Jackson v. Willoughby Eastlake Sch. Dist., No. 1:16CV3100, 2018 WL 1468666, *4

(N.D. Ohio March 23, 2018) (finding that the need for discovery of student disciplinary

records related to bullying outweighed students’ privacy interests). These two categories

of documents clearly seek relevant evidence that goes to the heart of Plaintiffs’ claims.

Moreover, the parties’ protective order (Doc. 49) will adequately protect all of the

confidential information contained in these student records, just as it has for the student

records already produced by CPS. Accordingly, Plaintiffs’ requests for student-behavior


                                               5
   Case: 1:17-cv-00521-TSB Doc #: 74 Filed: 11/23/20 Page: 6 of 7 PAGEID #: 806




logs and student-discipline logs for boys in Gabriel’s class is well-taken.

   B. Unredacted Discipline Chart and Supporting Records

       Next, Plaintiffs seek an unredacted discipline chart for all Carson students during

AY2014–17, and all records supporting the discipline logs and charts. Unlike the limited

request for the behavior and discipline logs of boys in Gabriel’s class, these requests are

less likely to uncover relevant evidence and would invade the privacy of more than 230

Carson male and female students. (Doc. 69 at 7).

       Regarding the discipline chart, Plaintiffs do not make a showing that an

unredacted version of the discipline chart would lead to clearly discoverable evidence,

and the Court cannot find that the any relevant evidence would clearly outweigh the

privacy interests of over 230 students. For that reason, the Court finds that Plaintiffs’

request for production of a discipline chart with all Carson students’ names unredacted is

not well-taken as it is overly broad and burdensome on CPS Defendants, not tailored to

uncover relevant evidence, and is not outweighed by the privacy interest of students.

Nevertheless, the Court finds that CPS should produce a legible discipline chart with the

names of all the boys in Carson’s class unredacted.

       On Plaintiffs’ request for all of the records supporting the discipline logs and

charts—including conference reports, parent communications, discipline documents,

removal letters, and other documents—the Court again finds the request to be overly

broad, and the probative value of the evidence does not outweigh the privacy interest of

the students. Most of these requested records will have little connection to the claims in

this case as they are not directed towards incidences involving Gabriel. Because it is


                                              6
   Case: 1:17-cv-00521-TSB Doc #: 74 Filed: 11/23/20 Page: 7 of 7 PAGEID #: 807




unlikely that these requested records will uncover clearly relevant evidence, it would be

unreasonable and burdensome for CPS to provide hundreds of families with a FERPA

notice. Therefore, Plaintiffs’ request for all records supporting the discipline logs and

charts is not well-taken. Yet, if Plaintiffs can show that requested records supporting

discipline logs and charts specifically relate to incidents involving Gabriel, then CPS

should produce those documents.

                                   IV. CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion to compel student records (Doc. 63)

is GRANTED in part and DENIED in part as follows:

   1) Plaintiffs’ request for the behavior log entries during AY2014–17 for all boys who
      were in Gabriel Taye’s third grade class is GRANTED;

   2) Plaintiffs’ request for discipline log entries during AY2014–17 for all boys who
      were in Gabriel Taye’s third grade class is GRANTED;

   3) Plaintiffs’ request for unredacted and legible disciple chart for all Carson students
      during AY2014–17 is DENIED in part. Defendant CPS is only required to
      produce a legible version of the discipline chart with the names of boys in Gabriel
      Taye’s third-grade class unredacted;

   4) Plaintiffs’ request for records that support the discipline logs and charts is
      DENIED in part. Defendant CPS is only required to produce records supporting
      discipline logs and charts if Plaintiffs can make a showing that the records relate to
      an incident involving Gabriel Taye.

       IT IS SO ORDERED.

Date: November 23, 2020                                       s/ Timothy S. Black
                                                              Timothy S. Black
                                                              United States District Judge




                                             7
